Citation Nr: 1008757	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  03-24 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
unilateral left ear hearing loss.

2.  Entitlement to a rating in excess of 10 percent for right 
knee posttraumatic exostosis prior to September 26, 2008.

3.  Entitlement to a rating in excess of 10 percent for right 
knee osteoarthritis prior to September 26, 2008.

4.  Entitlement to a rating in excess of 30 percent for 
degenerative joint disease and exostosis of the right knee, 
status post total right knee arthroplasty since November 1, 
2009.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

The Veteran's claims were previously denied by the Board in a 
June 2006 decision.  In September 2007, the U.S. Court of 
Appeals for Veterans Claims (Court) granted an August 2007 
Joint Motion for Partial Remand.  The Veteran's claims were 
then remanded by the Board in December 2007 for additional 
development in accordance with the Court's Order.

In an August 2008 statement, the Veteran claimed that he had 
depression secondary to his service-connected right knee 
condition.  The issue of service-connection for depression, 
to include as secondary to a right-knee condition, has not 
been adjudicated and is hereby REFERRED to the RO for initial 
development and consideration.

The issues of entitlement to a rating in excess of 10 percent 
for unilateral left ear hearing loss and entitlement to a 
rating in excess of 30 percent for degenerative joint disease 
and exostosis of the right knee, status post total right knee 
arthroplasty from November 1, 2009, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.




FINDINGS OF FACT

1.  Prior to September 26, 2008, the Veteran's right knee 
condition was manifested by arthritis confirmed by x-ray 
findings, extension measured at 0 degrees, and flexion 
measured at 125 degrees.

2.  Prior to September 26, 2008, there is no objective 
evidence of instability of the right knee.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
posttraumatic exostosis prior to September 26, 2008, have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5257-5263 (2009).

2.  The criteria for a rating in excess of 10 percent for 
degenerative joint disease of the right knee have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5003, 5261, 5262 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).

Prior to the initial adjudication of the appellant's claim, a 
letter dated October 2002 was sent to the Veteran in 
accordance with the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The Veteran was notified of the evidence that was 
needed to substantiate his claim; what information and 
evidence that VA will seek to provide and what information 
and evidence the Veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was his 
responsibility to provide VA with any evidence pertaining to 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  However, the Veteran was not 
notified of the criteria for establishing an effective date 
or disability rating.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the Veteran is seeking an increased evaluation for his 
service-connected disability.  In Dingess, the Court of 
Appeals for Veterans Claims held that in cases where service 
connection has been granted and a disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

In addition, the notice requirements under 38 U.S.C.A. § 5103 
underwent significant changes during the pendency of the 
Veteran's appeal.  The U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) recently held that, for increased 
rating claims, notice provided to the Veteran under 
38 U.S.C.A. § 5103 need not be "veteran specific," and that 
VA is not required to notify the Veteran that he may submit 
evidence of the effect of his worsening disability on his 
daily life, nor is VA required to notify the Veteran of 
diagnostic codes that his disability may be rated under.  See 
Vazquez-Flores/Wilson v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009).  Therefore, the Board may proceed.

The Veteran's service treatment records, private treatment 
records, VA treatment records, Social Security Administration 
(SSA) records, VA authorized examination reports, and lay 
statements have been associated with the claims file.  The 
Board specifically notes that the Veteran was afforded a VA 
examination with respect to his right knee in July 2002.  
38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that 
the VA examination obtained in this case is adequate as it is 
predicated on review of the claims file, contains a 
description of the history of the disability at issue; 
documents and considers the relevant medical facts and 
principles; and records the relevant findings for rating the 
Veteran's right knee disability.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159(c) (4).

B.  Evidence

The Veteran submitted a statement in support of his claim in 
July 2002.  He stated that his right knee was painful, caused 
him to fall, and kept him from doing his work on a daily 
basis.

The Veteran was afforded a VA examination in July 2002.  He 
complained of instability in the right knee and that it gave 
out without warning.  He also reported limited range of 
motion, occasional pain and swelling, and difficulty 
descending stairs.  He denied any locking.  He also stated 
that he experienced increased intermittent pain 3 to 5 times 
per week, usually in the morning, lasting 1 to 2 hours.  
During such flare-ups, the Veteran had increased difficulty 
ambulating, was unable to climb ladders or stairs.  These 
flare-ups also caused the Veteran to miss days at work.  He 
treated his condition with ibuprofen, which provided limited 
relief.  

On examination, the Veteran wore knee support.  He walked 
with a slightly antalgic limp.  Active and passive range of 
motion was measured at 0 degrees extension and 125 degrees 
flexion.  There was no pain on motion.  The examiner did note 
some tenderness around the knee.  There was no evidence of 
ankylosis or instability.  Quad strength was 5/5.  Lachman's 
testing, McMurray's testing, and anterior/posterior drawer 
testing were all negative.  Varus/valgus was stable.  With 
respect to the Veteran's occupational and daily activities, 
the examiner noted that it was difficult for the Veteran to 
perform his occupation as a custodian, as the job required 
the Veteran to perform activities that aggravated his right 
knee condition, such as prolonged walking and standing, as 
well as climbing stairs and ladders.  The Veteran also had 
difficulty with performing household chores.

Private treatment records dated August 2002 show the Veteran 
sought treatment for pain in his right knee.  He stated his 
right knee gave out while he was carrying a board down 
stairs.  He reported prior instances of his knee giving out.  
On examination, he had full range of motion.  There was no 
swelling.  The Veteran did have some crepitus on movement of 
the right knee, and he favored his right knee on walking.

The Veteran was afforded a VA examination in November 2002 to 
assess his employability.  With respect to the right knee, 
the Veteran reported constant pain which he treated with 
ibuprofen.  He also had some weakness and stiffness, 
particularly in the morning.  He wore a brace, though this 
sometimes exacerbated the pain.  Range of motion for the knee 
was 0 degrees extension to 125 degrees flexion.  There was no 
laxity of the knee, though there was slight tenderness of the 
medial ligaments.

The Veteran submitted an additional statement in January 
2003.  He stated his right knee affected his ability to 
function normally in daily activities such as walking, 
standing, sitting, and sleeping.  He reported falling down 
stairs in August 2002 and was no longer able to work.

An April 2003 private x-ray report revealed moderate 
degenerative arthritis with narrowing of the medial joint 
compartment.  A few small spur formations were seen at the 
distal femur and upper tibia.  There was also a small area of 
bony hypertrophy and bony sclerosis at the anterior tibial 
tuberosity.  The diagnosis was moderate osteoarthritis of the 
right knee.

October 2004 VA treatment records indicate the Veteran was 
prescribed a cane and instructed on proper gait and stair 
ambulation.

VA treatment records include a July 2006 x-ray report which 
noted mild degenerative joint disease of the femoropatella 
joint.  There was no fracture, dislocation, or osseous 
destructions.  There was no chondrocalcinosis or heterotopic 
calcifications.  The Veteran had moderate degenerative joint 
disease that appeared unchanged from April 2004.

Additional records dated July 2006 indicate the Veteran was 
recommended a knee brace and Naprosyn for treatment of his 
knee.  He was also advised to begin leg strengthening 
exercises at home.

VA treatment records dated January 2007 show the Veteran 
reported experiencing pain ranging from 5/10 to 10/10, 
relieved by Tylenol 3.  Physical findings at the site of the 
pain were normal.

The Veteran underwent a right knee arthroscopy with partial 
lateral meniscectomy in July 2007.  The preoperative 
diagnosis was internal derangement.  The postoperative 
diagnosis was a tear in the posterior horn of the lateral 
meniscus.  During a follow-up visit, the Veteran reported 
that his knee was feeling better.

Additional records dated July 2007 indicate the Veteran 
walked with a normal gait and had normal range of motion in 
his joints.

During October and November 2007, the Veteran received a 
series of Synvisc injections for treatment of right knee 
pain.  During one visit, the treating physician noted a 
positive patellar grind which reproduced symptoms.  
Additional visits during this period were negative for any 
effusion, warmth, or erythema.

The Veteran submitted a statement from his landlord, dated 
April 2008.  With respect to the Veteran's knee, she stated 
his chronic pain ranged from mild to severe depending on his 
movement and activity for that day.  She occasionally also 
heard a crackling noise when his knee is moved.

C.  Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2009).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2009).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2009).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  See 
Fenderson v. West, 12 Vet. App 119 (1999).  The Court has 
also held that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2008).  The Board has 
considered whether a staged rating is appropriate, but finds 
that the evidence of record does not establish distinct time 
periods where the Veteran's service-connected disabilities 
results in symptoms that would warrant different ratings.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the Veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2009).  However, § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 
C.F.R. § 4.14 (avoidance of pyramiding) did not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The Board noted that the guidance provided by the Court in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion 
should be considered.

Posttraumatic Exostosis

Prior to September 26, 2008, the Veteran was assigned a 10 
percent rating by analogy under Diagnostic Code 5015 for 
posttraumatic exostosis.  Disabilities rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5015 are to be evaluated on 
limitation of motion of the affected part, as arthritis, 
degenerative.

Normal range of motion of the knee is to 0 degrees extension 
and to 140 degrees flexion.  See 38 C.F.R. § 4.71a (2009).

Diagnostic Code 5260 provides ratings based upon the 
limitation of flexion in the leg.  A noncompensable rating is 
assigned when flexion is limited to 60 degrees.  10 percent 
rating is assigned when flexion is limited to 45 degrees.  A 
20 percent rating is assigned when flexion is limited to 30 
degrees.  A 30 percent rating is assigned when flexion is 
limited to 15 degrees.  Id.

Diagnostic Code 5261 provides ratings based upon the 
limitation of extension in the leg.  A noncompensable rating 
is assigned when extension is limited to 5 degrees. A 10 
percent rating is assigned when extension is limited to 10 
degrees.  A 20 percent rating is assigned when extension is 
limited to 15 degrees.  A 30 percent rating is assigned when 
extension is limited to 20 degrees.  A 40 percent rating is 
assigned when extension is limited to 30 degrees.  A 50 
percent rating is assigned when extension is limited to 45 
degrees.  Id.

Based on the evidence of record, a higher rating is not 
warranted under Diagnostic Code 5015.  Range of motion during 
the July 2002 and November 2002 VA examinations was 0 degrees 
to 125 degrees.  Additional records dated August 2002 and 
July 2007 indicate normal range of motion.  There is no 
additional evidence to support a rating in excess of 10 
percent based on limitation of motion of the knee.

Arthritis

The Veteran was assigned a 10 percent rating under Diagnostic 
Code 5003 prior to September 26, 2008 for degenerative joint 
disease of the right knee.  Degenerative arthritis, when 
established by x-ray findings, will be rated on the 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affective by limitation of 
motion to be combined, not added, under Diagnostic Code 5003.  
38 C.F.R. § 4.71a.

The evidence in this case includes diagnoses of arthritis 
confirmed by x-ray findings.  As discussed above, however, 
the evidence does not include range of motion findings that 
warrant a compensable rating under Diagnostic Codes 5260 or 
5261.  Therefore, a higher rating for degenerative joint 
disease is not warranted.

Alternative ratings

The Board notes there are other pertinent diagnostic criteria 
for rating knee disabilities.  However, the objective 
evidence of record does not contain findings of any of the 
following: ankylosis of the knee (rated under Diagnostic Code 
5256); dislocated semilunar cartilage with frequent episodes 
of locking, pain, and effusion into the joint (rated under 
Diagnostic Code 5258); symptomatic removal of semilunar 
cartilage (rated under Diagnostic Code 5259); nonunion or 
malunion of the tibia and fibula (rated under Diagnostic Code 
5262); or genu recurvatum (rated under Diagnostic Code 5263).  
As such, ratings under these Diagnostic Codes are not 
applicable.

The Board has also considered a rating under Diagnostic Code 
5257.  As noted, separate disability ratings may be assigned 
for distinct disabilities resulting from the same injury so 
long as the symptomatology for one condition was not 
"duplicative of or overlapping with the symptomatology" of 
the other condition.  See Esteban v. Brown, 6 Vet. App. at 
262.  The VA General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  VAOPGCPREC 23-97 (July 1997); 
VAOPGCPREC 9- 98, (August, 1998).  VA's General Counsel 
further explained that if a veteran has a disability rating 
under Diagnostic Code 5257 for instability of the knee, and 
there is also X-ray evidence of arthritis, a separate rating 
for arthritis could also be based on painful motion under 38 
C.F.R. § 4.59.  Id.  In this regard, in applying Diagnostic 
Code 5003, the Court has held in the case of Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991), that "painful motion 
of a major joint . . . caused by degenerative arthritis, 
where the arthritis is established by X-ray, is deemed to be 
limited motion and entitled to a minimum 10 percent rating, 
per joint, combined under Diagnostic Code 5003, even though 
there is no actual limitation of motion."  See also 38 C.F.R. 
§ 4.59 (2008).  Moreover, the General Counsel also held that 
separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 
5260 (limitation of flexion of the leg) and under Diagnostic 
Code 5261 (limitation of extension of the leg), may be 
assigned for disability of the same joint.  VAOPGCPREC 9-2004 
(September, 2004).

Diagnostic Code 5257 provides ratings for recurrent 
subluxation or lateral instability of the knee.  A 10 percent 
rating is warranted for a slight knee disability.  A 20 
percent rating is warranted for a moderate knee disability.  
A 30 percent rating is warranted for a severe knee 
disability.  

The Board observes that the words "slight", "moderate", and 
"severe" are not defined in the Rating Schedule; rather than 
applying a mechanical formula, VA must evaluate all the 
evidence to the end that its decisions are equitable and 
just.  38 C.F.R. § 4.6.

Despite the Veteran's reports of instability, there is no 
objective medical evidence of instability in the knee.  The 
July 2002 and November 2002 specifically noted no instability 
or laxity in the right knee.  Therefore, rating under this 
code is not applicable.

Extraschedular consideration

In evaluating the claim for a higher rating, the Board also 
has considered whether the Veteran is entitled to a greater 
level of compensation on an extraschedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disability is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's knee 
condition with the established criteria found in the rating 
schedule for that disability shows that the rating criteria 
reasonably describes the Veteran's disability level and 
symptomatology, as discussed above.

The Board further observes that, even if the available 
schedular evaluation for the disabilities on appeal are 
inadequate (which they manifestly are not), the Veteran does 
not exhibit other related factors such as those provided by 
the regulation as "governing norms."  The record does not 
show that the Veteran has required frequent hospitalizations 
for his knee condition.  The Veteran stated that his knee 
disability was exacerbated by his duties as a custodian, and 
that he was unable to work due to his knee.  However, there 
is no evidence to suggest that his knee disability caused any 
marked interference with employment above and beyond that 
which is already contemplated in the Rating Schedule.  
Indeed, the November 2002 VA examiner indicated that, 
collectively, the Veteran's service-connected disabilities 
did not render him unemployable.  The Board therefore has 
determined that referral of this case for extraschedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the evidence does not 
demonstrate in this case is that the manifestations of the 
Veteran's service-connected disability have resulted in 
unusual disability or impairment that has rendered the 
criteria and/or degrees of disability contemplated in the 
Schedule impractical or inadequate.  Accordingly, 
consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in 
this case.


ORDER

A rating in excess of 10 percent for posttraumatic exostosis 
of the right knee prior to September 26, 2008, is denied.

A rating in excess of 10 percent for degenerative joint 
disease of the right knee prior to September 26, 2008, is 
denied.


REMAND

Unfortunately, the Board finds that additional development is 
necessary in order to fully and fairly adjudicate the 
Veteran's claims.

Hearing Loss

In December 2007, the Board remanded the Veteran's claim for 
an increased rating for left ear hearing loss in part to 
afford the Veteran a VA audiological examination.  In 
addition to obtaining objective test results, the examiner 
was to comment on the functional effects caused by the 
Veteran's hearing disability.  See Martinak v. Nicholson, 21 
Vet. App. 447, 455-56 (2007) (finding that relevant to VA 
audiological examinations, in addition to dictating objective 
test results, a VA audiologist must fully describe the 
functional effects caused by a hearing disability in his or 
her final report).

The Veteran was afforded a VA audiological examination in 
July 2009.  Review of the examination report reveals that the 
examiner did not comment on the functional effects of the 
Veteran's hearing disability.  Therefore, the claims file 
must be returned to the examiner so that a supplemental 
opinion which addresses such effects can be obtained.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by 
the Board confers upon the Veteran, as a matter of law, the 
right to compliance with the remand instructions, and imposes 
upon VA a concomitant duty to ensure compliance with the 
terms of the remand.)

Right Knee Arthroplasty

While this matter was in remand, the Veteran was granted a 
100 percent disability rating, effective September 26, 2008, 
under Diagnostic Code 5055 for degenerative joint disease and 
exostosis of the right knee, status post total right knee 
arthoplasty.  That rating was subsequently reduced to 30 
percent, effective November 1, 2009.  The Veteran is 
appealing the 30 percent rating.

The most recent medical evidence addressing the condition of 
the Veteran's knee is a VA examination dated July 2009.  
There is no competent evidence which describes the Veteran's 
level of disability during the period on appeal.  Pursuant to 
VA's duty to assist, VA will provide a medical examination or 
obtain a medical opinion based upon a review of the evidence 
of record if VA determines it is necessary to decide the 
claim.  38 C.F.R. § 3.159(c)(4)(I) (2009).  Therefore, the 
Veteran should be scheduled for a VA examination to determine 
his level of disability.

Accordingly, the case is REMANDED for the following action:

1.  The claims file, including a copy of 
this remand, should be forwarded to the VA 
examiner who conducted the July 2009 VA 
audiological examination.  Upon review, he 
should provide a supplemental opinion 
which fully describes the functional 
effects caused by the Veteran's hearing 
disability.  The examiner should review 
the entire record and provide a complete 
rationale for all opinions offered.

If the VA examiner is not available, the 
Veteran should be scheduled for another 
examination to ascertain the severity of 
his service-connected left ear hearing 
loss.  The examiner must fully describe 
the functional effects caused by the 
Veteran's hearing disability.

2.  The Veteran should be scheduled for a 
VA examination to determine the current 
level of severity of his degenerative 
joint disease and exostosis of the right 
knee, status post total knee arthroplasty.  
All indicated diagnostic tests and studies 
should be accomplished.  Application of 
38 C.F.R. § 4.40 regarding functional loss 
due to pain and 38 C.F.R. § 4.45 regarding 
weakness, fatigability, incoordination, or 
pain on movement of a joint should be 
considered.  See DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

3.  The RO/AMC should then readjudicate 
the Veteran's claims.  If the claims 
remain denied, issue a supplemental 
statement of the case (SSOC) to the 
Veteran and his representative, and allow 
them an opportunity to respond.  
Thereafter, subject to current appellate 
procedures, the case should be returned to 
the Board for further appellate 
consideration, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  The appellant need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


